 Case 6:21-cv-06083-SOH Document 2                 Filed 05/10/21 Page 1 of 12 PageID #: 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

LIANGDONG CHEN,

                          Plaintiff,

           -against-                               COMPLAINT

EQUIFAX INFORMATION SERVICES LLC, JURY TRIAL DEMANDED
EXPERIAN INFORMATION SOLUTIONS,
INC., and INNOVIS DATA SOLUTIONS,
INC.,

                          Defendants.



        By and through the undersigned counsel, Plaintiff LiangDong Chen (“Plaintiff”), with

   knowledge as to his own acts and investigation of counsel as to the acts of others, and

   believing that further investigation and discovery will confirm that the allegations recited

   herein have substantial evidentiary support, states as follows:

                                           Introduction

1. Pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), Plaintiff

   brings this action against Defendants Equifax Information Services LLC, (“Equifax”),

   Experian Information Solutions, Inc. (“Experian”), and Innovis Data Solutions, Inc.

   (“Innovis”) (collectively the “CRA Defendants”) to recover actual, statutory, and punitive

   damages. In addition, Plaintiff is entitled to an award of costs and attorney’s fees in this fee-

   shifting action.

2. Congress enshrined within the FCRA the “need to insure that consumer reporting agencies

   (“CRAs”) exercise their grave responsibilities with fairness, impartiality, and a respect for

   the consumer’s right to privacy.” FCRA § 1681(a)(4); McIvor v. Credit Control Servs., 773

   F.3d 909, 915 (8th Cir. 2014).

                                            Page 1 of 12
    Case 6:21-cv-06083-SOH Document 2                       Filed 05/10/21 Page 2 of 12 PageID #: 3




3. Congress also has plainly stated that the purpose of the FCRA is “to require that consumer

      reporting agencies adopt reasonable procedures for meeting the needs of commerce for

      consumer credit, personnel, insurance, and other information in a manner which is fair and

      equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper

      utilization of such information . . . .” § 1681(b).

4. As Plaintiff recounts below, each Defendant denied Plaintiff – a victim of identity theft – the

      protections afforded to all consumers by the FCRA.

                            Plaintiff’s Claims Against Defendants Pursuant to
                                       the Fair Credit Reporting Act

5. In or around September 2019, at least two accounts began inaccurately reporting on

      Plaintiff’s credit reports. One account was held by American Express Company (“AMEX

      Account” 1), and the second was held by HSBC Bank USA NA (“HSBC Account” 2;

      collectively, these accounts as well as, upon information and belief, a third disputed Citi 3

      account believed to be fraudulent are “Fraudulent Accounts” or “Inaccurate Accounts”).

6. Plaintiff disputed the accuracy of the Fraudulent Accounts with the CRA Defendants. Each

      CRA Defendant failed to remove one or more of the Inaccurate Accounts from their

      respective credit files for Plaintiff.




1
 The AMEX Account was reporting alternatively with a partial account number of 349992* on one or more Equifax
and Experian reports.

2
 The HSBC Account was reporting with a partial account number of 521531* on one or more Equifax, Experian,
and Innovis reports.

3
    The Citi Account was reporting with a partial account number of 54241* on one or more Experian reports.

                                                     Page 2 of 12
 Case 6:21-cv-06083-SOH Document 2                Filed 05/10/21 Page 3 of 12 PageID #: 4




Plaintiff’s claims against the CRA Defendants

7. Based on acts and omissions described more fully below in the Statement of Facts, the CRA

   Defendants are liable to Plaintiff for violations of one or more of the following provisions of

   the FCRA: §§ 1681c-2, 1681e(b), and 1681i.



       Violations of FCRA § 1681c-2

8. Upon information and belief, Experian violated § 1681c-2 by failing to block the reporting

    of the disputed Fraudulent Accounts and items of personal identifier information after

    receiving information from Plaintiff that required Experian to do so.



       Violations of FCRA § 1681e(b)

9. Upon information and belief, Equifax and Experian violated FCRA § 1681e(b) by preparing

    and publishing one or more consumer report(s) about Plaintiff to third-parties. Those

    consumer reports, upon information and belief, contained inaccurate information about

    Plaintiff, including but not necessarily limited to inaccurate Fraudulent Accounts.

10. Upon information and belief, Equifax and Experian prepared and published one or more

   inaccurate consumer reports about Plaintiff because Equifax and Experian failed to follow

   reasonable procedures to assure maximum possible accuracy of information it reported about

   Plaintiff.



       Violations of FCRA § 1681i

11. Equifax, Experian, and Innovis each violated FCRA § 1681i(a)(1) by failing to (i) conduct

   reasonable reinvestigations of one or more of the Fraudulent Accounts after Plaintiff disputed



                                           Page 3 of 12
 Case 6:21-cv-06083-SOH Document 2                    Filed 05/10/21 Page 4 of 12 PageID #: 5




   their accuracy to determine whether they were accurately reporting, and (ii) record the

   correct status of the disputed Fraudulent Accounts.

12. Equifax, Experian, and Innovis each violated FCRA § 1681i(a)(4) by failing to review and

   consider all relevant information communicated by Plaintiff concerning Plaintiff’s disputes

   of the Fraudulent Accounts.

13. Equifax, Experian, and Innovis each violated FCRA § 1681i(a)(5) by failing to promptly

   delete one or more disputed Fraudulent Accounts from their respective credit files for

   Plaintiff even though Equifax, Experian, and Innovis, had they conducted reasonable

   reinvestigations of Plaintiff’s disputes, could not have affirmatively verified that the disputed

   information was accurate.

14. Upon information and belief, Equifax and Experian also failed to clearly note as disputed at

   least some information that Plaintiff had disputed in one or more consumer reports that

   Equifax and Experian published after concluding their respective reinvestigations of

   Plaintiff’s disputes in violation of § 1681i(c).

15. As a direct and proximate result of Defendants’ violations of the FCRA recounted above, and

   as further described herein, Plaintiff suffered cognizable actual damages.



                                     Jurisdiction and Venue

16. The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p).

17. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).




                                             Page 4 of 12
 Case 6:21-cv-06083-SOH Document 2                 Filed 05/10/21 Page 5 of 12 PageID #: 6




                                      The Parties

18. Plaintiff LiangDong Chen is an individual and “consumer” within the meaning of the FCRA

   (15 U.S.C. § 1681a(c)). A substantial part of the events and/or omissions giving rise to this

   cause of action happened in the Western District of Arkansas.

19. Defendant Equifax Information Services LLC is a Georgia limited liability company and is a

   “consumer reporting agency” within the meaning of the FCRA (15 U.S.C. § 1681a(f)).

20. Defendant Experian Information Solutions, Inc. is an Ohio corporation, duly authorized and

   is a “consumer reporting agency” within the meaning of the FCRA (15 U.S.C. § 1681a(f)).

21. Defendant Innovis Data Solutions, Inc. is an Ohio corporation and is a “consumer reporting

   agency” within the meaning of the FCRA (15 U.S.C. § 1681a(f)).



                                      Statement of Facts


   Equifax Disputes

22. Plaintiff made multiple disputes to Equifax of one or more of the Fraudulent Accounts

   including those disputes set forth below.

23. Upon information and belief, Plaintiff disputed responsibility for one or more of the

   Fraudulent Accounts to Equifax at least once prior to April 2020.

24. After Plaintiff’s disputes, Equifax continued to report the disputed Fraudulent Accounts even

   though, had it performed a reasonable reinvestigation, it could not have verified the accuracy

   of the disputed information. Equifax informed Plaintiff that it would continue reporting the

   Fraudulent Accounts in dispute results dated April 6, 2020.

25. In a letter dated April 1, 2020, Plaintiff disputed responsibility for the HSBC Account to

   Equifax (“April Equifax Dispute”).

                                            Page 5 of 12
 Case 6:21-cv-06083-SOH Document 2                  Filed 05/10/21 Page 6 of 12 PageID #: 7




26. After Plaintiff’s dispute, Equifax continued to report the HSBC Account even though, had it

   performed a reasonable reinvestigation, it could not have verified the accuracy of the

   disputed information. Equifax informed Plaintiff of its conclusion in dispute results dated

   May 17, 2020.

27. In a letter dated July 10, 2020, Plaintiff disputed responsibility for the HSBC Account to

   Equifax (“July Equifax Dispute”).

28. The July Equifax Dispute included Plaintiff’s name, address, social security number, phone

   number, date of birth, and, upon information and belief, supporting documents such as

   Plaintiff’s driver’s license, passport, social security card, and two documents showing his

   name and address to verify his identity. The dispute letters each also included as an exhibit a

   Federal Trade Commission Identity Theft Report that described the inaccurate HSBC

   Account. The July Equifax Dispute also informed Equifax that the HSBC Account was not

   accurately attributable to Plaintiff, was believed to be the product of identity theft, and that

   the HSBC Account was not related to any transaction by Plaintiff.

29. Despite Plaintiff’s submission of the foregoing documents and information, upon information

   and belief, Equifax failed to temporarily block the HSBC Account from Plaintiff’s credit file.



   Experian Disputes

30. Plaintiff made multiple disputes to Experian of one or more of the Fraudulent Accounts

   including those disputes set forth below.

31. Upon information and belief, Plaintiff disputed responsibility for one or more Fraudulent

   Accounts to Experian at least three times prior to April 2020.




                                             Page 6 of 12
 Case 6:21-cv-06083-SOH Document 2                  Filed 05/10/21 Page 7 of 12 PageID #: 8




32. After Plaintiff’s disputes, Experian continued to report the disputed Fraudulent Accounts

   even though, had it performed reasonable reinvestigations, it could not have verified the

   accuracy of the disputed information. Experian informed Plaintiff that it would continue

   reporting the Amex and Citi Accounts in dispute results dated November 28, 2019. Experian

   separately informed Plaintiff that it would continue to report the HSBC Account in dispute

   results dated February 24, 2020. Experian also informed Plaintiff that it would continue to

   report the AMEX Account in dispute results dated March 27, 2020.

33. Moreover, Experian failed to clearly indicate that the HSBC Account was disputed in a

   March 30, 2020 credit report following at least one of Plaintiff’s disputes.

34. In a letter dated April 1, 2020, Plaintiff disputed responsibility for the Fraudulent Accounts to

   Experian (“April Experian Dispute”).

35. After Plaintiff’s April Experian Dispute, Experian continued to report the disputed

   Fraudulent Accounts even though, had it performed reasonable reinvestigations, it could not

   have verified the accuracy of the disputed information. Experian informed Plaintiff of its

   conclusion in dispute results dated May 13, 2020.

36. Upon information and belief, Plaintiff disputed responsibility for the AMEX and HSBC

   Accounts to Experian in or around May 2020. (“May Experian Dispute”).

37. After Plaintiff’s May Experian Dispute, Experian continued to report the disputed AMEX,

   Citi, and HSBC Accounts even though, had it performed a reasonable reinvestigation, it

   could not have verified the accuracy of the disputed information. Experian informed Plaintiff

   of its conclusion in dispute results dated June 24, 2020.




                                             Page 7 of 12
 Case 6:21-cv-06083-SOH Document 2                  Filed 05/10/21 Page 8 of 12 PageID #: 9




38. Moreover, Experian failed to clearly indicate that the HSBC Account was disputed in a June

   28, 2020 credit report following Plaintiff’s disputes. That report – with all three Fraudulent

   accounts displaying – showed a devasting “overall credit usage” of 246%.

39. In a letter dated July 10, 2020, Plaintiff disputed responsibility for the Fraudulent Accounts,

   as well as the accuracy of an address to Experian (“July Experian Dispute”). This dispute

   described the continued inaccurate reporting as a “nightmare” and a “disaster.”

40. The July Experian Dispute included Plaintiff’s name, address, social security number, phone

   number, date of birth, and, upon information and belief, supporting documents such as

   Plaintiff’s driver’s license, passport, social security card, and two documents showing his

   name and address to verify his identity. The dispute letters each also included as an exhibit a

   Federal Trade Commission Identity Theft Report that described the Fraudulent Accounts and

   an inaccurate address. The July Experian Dispute also informed Experian that the disputed

   information was not accurately attributable to Plaintiff, was believed to be the product of

   identity theft, was not related to any transaction by Plaintiff.

41. Despite Plaintiff’s submission of the foregoing documents and information, Experian failed

   to temporarily block the Fraudulent Accounts and address from Plaintiff’s credit file.

   Experian informed Plaintiff of its refusal to block the disputed information in a letter dated

   July 27, 2020.

42. After Plaintiff’s July Experian Dispute, Experian continued to report the disputed Fraudulent

   Accounts even though, had it performed a reasonable reinvestigation, it could not have

   verified the accuracy of the disputed information. Experian informed Plaintiff of its

   conclusion in dispute results dated August 11, 2020.




                                             Page 8 of 12
 Case 6:21-cv-06083-SOH Document 2                Filed 05/10/21 Page 9 of 12 PageID #: 10




43. Upon information and belief, Experian published one or more consumer reports containing

   the Fraudulent Accounts.



   Innovis Disputes

44. Plaintiff made multiple disputes to Innovis of one or more of the Fraudulent Accounts

   including those disputes set forth below.

45. In a letter dated April 1, 2020, Plaintiff disputed responsibility for the HSBC Account to

   Innovis (“April Innovis Dispute”).

46. After Plaintiff’s dispute, Innovis continued to report the disputed HSBC Account even

   though, had it performed a reasonable reinvestigation, it could not have verified the accuracy

   of the disputed information. Innovis informed Plaintiff of its conclusion in dispute results

   dated May 13, 2020.

47. Moreover, Innovis failed to clearly indicate that the HSBC Account was disputed in a May

   27, 2020 credit report following the April Innovis Dispute.

48. In a letter dated July 10, 2020, Plaintiff disputed responsibility for the HSBC Account to

   Innovis (“July Innovis Dispute”).

49. The July Innovis Dispute included Plaintiff’s name, address, social security number, phone

   number, date of birth, and, upon information and belief, supporting documents such as

   Plaintiff’s driver’s license, social security card, passport, and two documents showing his

   name and address to verify his identity. The dispute letter also included as an exhibit a

   Federal Trade Commission Identity Theft Report that described the inaccurate HSBC

   Account. The July Innovis Dispute also informed Innovis that the HSBC Account was not




                                            Page 9 of 12
Case 6:21-cv-06083-SOH Document 2                 Filed 05/10/21 Page 10 of 12 PageID #: 11




   accurately attributable to Plaintiff, was believed to be the product of identity theft, and that

   the HSBC Account was not related to any transaction by Plaintiff.

50. Despite Plaintiff’s submission of the foregoing documents and information, upon information

   and belief, Innovis failed to temporarily block the HSBC Account from Plaintiff’s credit file.

Damages

51. At all times pertinent hereto, the conduct of Equifax, Experian, and Innovis as well as their

   respective agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for the rights of Plaintiff pursuant to the FCRA.

52. As a direct and proximate result of the willful and negligent actions, conduct, and omissions

   of Equifax, Experian, and Innovis, Plaintiff suffered cognizable actual damages, including

   but not limited to emotional distress, anxiety, frustration, humiliation, embarrassment, and

   damage to Plaintiff’s reputation for creditworthiness.



                              FIRST CAUSE OF ACTION
             VIOLATIONS OF THE FCRA BY EQUIFAX, EXPERIAN, AND INNOVIS
                         (CONSUMER REPORTING AGENCIES)

53. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length

   herein.

54. Based on the facts alleged in this Complaint including those alleged upon information and

   belief, Equifax, Experian, and Innovis, by their respective actions and omissions, each

   independently violated various provisions of the FCRA including but not necessarily limited

   to the following violations:

             a. Experian violated 15 U.S.C. § 1681c-2;

             b. Equifax and Experian violated 15 U.S.C. § 1681e(b);


                                            Page 10 of 12
Case 6:21-cv-06083-SOH Document 2               Filed 05/10/21 Page 11 of 12 PageID #: 12




           c. Equifax, Experian, and Innovis each violated 15 U.S.C. § 1681i(a)(1);

           d. Equifax, Experian, and Innovis each violated 15 U.S.C. § 1681i(a)(4); and

           e. Equifax, Experian, and Innovis each violated 15 U.S.C. § 1681i(a)(5);

           f. Equifax and Experian violated 15 U.S.C. § 1681i(c).

55. Due to the separate and independent violations of the FCRA by Equifax, Experian, and

   Innovis, Plaintiff suffered actual damages, including but not limited to damage to Plaintiff’s

   reputation, embarrassment, humiliation, anguish and other emotional harm cognizable

   pursuant to the FCRA.

56. These violations by Equifax, Experian, and Innovis of §§ 1681c-2, 1681e, and 1681i were

   willful, rendering Equifax, Experian, and Innovis liable for statutory damages, actual

   damages, costs and reasonable attorney's fees, and punitive damages in an amount to be

   determined by the Court pursuant to § 1681n.

57. In the alternative, these FCRA violations by Equifax, Experian, and Innovis were negligent,

   entitling Plaintiff to recover actual damages, costs, and reasonable attorney’s fees pursuant to

   § 1681o.

   WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages and equitable

relief against Defendants:

1. Awarding against each Defendant actual damages, statutory damages, punitive damages,

   costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1681n and § 1681o.

2. Such other and further relief as may be necessary, just, and proper.




                                           Page 11 of 12
Case 6:21-cv-06083-SOH Document 2                Filed 05/10/21 Page 12 of 12 PageID #: 13




                                 DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to all

issues so triable.

                                                      /s/ Kathy Cruz
                                                      THE CRUZ LAW FIRM, P.L.C.
                                                      1325 Central Ave
                                                      Hot Springs, AR 71901
                                                      T: (501) 222-8080
                                                      E: kathycruzlaw@gmail.com

                                                      /s/ Adam G. Singer
                                                      LAW OFFICE OF ADAM G. SINGER, PLLC
                                                      Adam G. Singer
                                                      One Grand Central Place
                                                      60 E. 42nd Street, Suite 4600
                                                      New York, NY 10165
                                                      T: 212.842.2428
                                                      E: asinger@adamsingerlaw.com
                                                      Motion for Admission Pro Hac Vice
                                                      Forthcoming
                                                      Attorneys for Plaintiff




                                            Page 12 of 12
